VAN SICKLE, District Judge,
concurring:
I concur in Judge Leavy’s well-reasoned opinion, which accurately reflects the rule of McDonough Power Equip. v. Greenwood, 464 U.S. 548, 104 S.Ct. 845, 78 L.Ed.2d 663 (1984). I write separately to make the following observation, based on my experiences as a trial judge.
“Dishonesty” by a juror during voir dire can take subtle forms. While there may be occasions when a trial judge can say that a juror outright lied in response to voir dire questions, more often he will describe an act of dishonesty in gentler terms. Nothing in McDonough prohibits this practice, so long as the judge clearly indicates that the juror did not merely make an “honest mistake.”
McDonough is a policy-driven decision, which balances the defendant’s right to an impartial jury against society’s interest in finality and judicial economy. By requiring a new trial to be based on deliberate juror misconduct, McDonough screens out an area of potential error that is impossible to control: simple forgetfulness or miscommunication during voir dire.
Of course, the prejudice to a defendant from a jury that is deliberately biased is not appreciably different than that from an inadvertently biased jury. Nonetheless, McDon-ough draws a clear line, in recognition of the fact that justice is not an exact science:
To invalidate the result of [a trial] because of a juror’s mistaken, though honest, response to a question, is to insist on something closer to perfection than our judicial system can be expected to give.
464 U.S. at 555, 104 S.Ct. at 849.
While I understand District Judge Pro’s concern regarding the voir dire responses of juror OnoMo, McDonough does not allow a new trial absent a finding of deliberate bias. Therefore, I must concur in the opinion of the court.